Exhibit 10.04

AMENDMENT NUMBER ONE

TO THE

WEST CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN

(as amended and restated effective January 1, 2008)

WHEREAS, West Corporation, a Delaware corporation (the “Company”), has
heretofore adopted and maintains a nonqualified deferred compensation plan known
as the “West Corporation Nonqualified Deferred Compensation Plan,” as amended
and restated effective January 1, 2008 (the “Plan”);

WHEREAS, the Company has reserved the power to amend the Plan in certain
respects; and

WHEREAS, the Board of Directors of the Company has authorized the amendment of
the Plan to specify the methods for participants in the Plan to provide for the
payment of the applicable tax withholding amounts due in connections with
distributions.

NOW THEREFORE, pursuant to the power of amendment contained in Article VIII of
the Plan, the Plan is hereby amended as follows:

1. Effective May 1, 2010, Article VI of the Plan is hereby amended by adding the
following new Section 6.6 at the end thereof:

“6.6    Taxes.    All distributions hereunder shall be subject to applicable
withholding of federal, state and local income, employment and other taxes as
determined by the Administrator, and the Employer shall have the right to
require, prior to making any such distribution, payment by the Participant of
the amounts required to be withheld or paid in connection with such
distribution. The Participant may satisfy any such withholding obligation by
either (or a combination) of the following means: (a) making a cash payment to
the Employer, and/or



--------------------------------------------------------------------------------

(b) authorizing the Company to withhold cash from any cash distribution to the
Participant under the Plan or, to the extent such cash distribution is
insufficient to satisfy such withholding obligation, to withhold Equity Strips
which would otherwise be delivered to Participant having an aggregate fair
market value (as determined by the Administrator by whatever means or method as
the Administrator, in the good faith exercise of its discretion, shall at such
time deem appropriate), determined as of the date the obligation to withhold or
pay taxes arises in connection with the applicable distribution, equal to the
amount necessary to satisfy any such obligation. If benefits credited to a
Participant under the Plan are subject to withholding taxes prior to the date on
which such benefits are distributed, the Employer shall either withhold such
taxes from other compensation payable to the Participant or reduce the
Participant’s Plan benefit by the amount of such withholding taxes.”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized agent on this 30th day of April, 2010.

 

WEST CORPORATION By:   /s/ Thomas B. Barker         Name:   Thomas B. Barker
Title:   Chairman and Chief Executive Officer

 

3